The hazard which Babington encountered was only such as is incidental to an employment to drive a public vehicle for hire. The Yellow Taxi Corporation operates its cabs with the presumptive knowledge that its employees, like all other persons when directed, are bound to aid in the apprehension of criminals. (Penal Law, sec. 1848.) This employee could not aid except by the use of his cab. A police officer, no less than a private citizen, is entitled to ride in this public conveyance. We may pass over many arguments raised by appellant. They do not seem to be decisive. No doubt the owner can recover the customary rate of fare for the use of the car. Whether recovery can be had for injury to the car while under the *Page 19 
directions of the police officer need not be determined in this proceeding. No occasion now arises to consider the owner's liability or its absence for any negligence toward third parties with which the chauffeur might be charged. The circumstance that he might drive more rapidly than the usual and legal rate of speed and while so driving might injure another would be considered in estimating the value of all the facts and in determining whether any negligence was present. The essential point is that the chauffeur continued to do the work of his general employer which was driving a taxicab for hire. A driver is always subject to such reasonable instructions in respect to speed and direction as his passenger may issue. The fact that the passenger may be a police officer engaged at the time in official duty does not affect the driver's status except in regard to the higher degree of obedience which he is bound to observe. The driver's duty to obey is the same as any person must yield and cannot be viewed in such a light as to transform a servant of a general employer into a servant of a special one. (Matter ofDale v. Saunders Bros., 218 N.Y. 591.) Even if on the facts before us we were to conclude that the public became Babington's special employer, the power to make an award against the general employer remains vested in the State Industrial Commission and the award was made against it. In a case where a general and a special employment exists, either or both employers may be made liable for compensation. (Matter of De Noyer v. Cavanaugh,221 N.Y. 273.) Where, however, the special employer is the sovereign and the special duties are those affected by a governmental and police character, no award can be made against the public unless such duties are among those enumerated in the statute as hazardous employments. Appellant's argument by which it reasons that Babington was just as much an employee of the city of New York as was the police officer leads to the conclusion that his special duty, if such it may be deemed, *Page 20 
was chasing thieves. That duty does not constitute an employment, hazardous or otherwise, within the Compensation Law of this State. It is a public function outside the operation of the statute. (Matter of Ryan v. City of New York, 228 N.Y. 16.)
The order should be affirmed.